Citation Nr: 0027335	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  98-00 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for an eye condition, 
on an accrued benefits basis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Cynthia  A. Skow, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to July 
1953.  The veteran died in March1997.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Department of Veterans 
Affairs Regional Office (VARO).


FINDINGS OF FACT

1.  On the date of his death in March 1997, the veteran had 
perfected an appeal on the issue of whether new and material 
evidence had been submitted to reopen the claim for service-
connection for eye disability.

2.  VARO denied service connection for an eye condition in an 
April 1957 rating decision because no disease or disability 
of the eye was shown, and because the appellant's complaints 
of photophobia were a constitutional or developmental 
disorder.

3.  Evidence received by the VA since the April 1957 rating 
decision is new and material since it consists of treatment 
and examination records not previously considered and shows 
eye disorders, diagnosed left optic neuritis and diplopia.

4.  Competent medical evidence showing a nexus, or link, 
between the post service diagnoses for eye disability, left 
optic neuritis and diplopia, and service has not been 
presented; and competent medical evidence has not been 
presented showing a diagnosis for multiple sclerosis within 
7-year presumptive period following the appellant's service.
CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim 
to service connection for an eye condition has been 
presented, on an accrued benefits basis.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  A well grounded claim for service connection for eye 
disability, diagnosed as optic neuritis of the left eye and 
diplopia, has not been presented, on an accrued benefits 
basis.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks compensation, on an accrued benefits 
basis.  At the time of his death in March 1997, the veteran 
had perfected an appeal on the issue of whether or not new 
and material evidence had been submitted to reopen the claim 
for entitlement to service connection for an eye condition.

Payment of accrued benefits is controlled by 38 U.S.C.A. § 
5121 and 38 C.F.R. § 3.1000 which provide in pertinent part 
that where death occurred on or after December 19, 1962, 
periodic monetary benefits (other than insurance and service 
members indemnity) authorized under the laws administered by 
the VA, to which a payee was entitled at his death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death, and due and unpaid for a period 
not to exceed 2 years prior to the last date of entitlement 
will, upon the death of such person, be paid to his or her 
spouse.

In evaluating the appellant's request to reopen the claim for 
an eye condition, the Board may consider only that evidence 
in the claims folder at the date of the veteran's death.  
38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 3.1000 (1999).

A review of the claims folder shows that VARO denied the 
veteran's claim for service connection for an eye condition 
in an April 1957 rating decision.  The appellant was notified 
of this decision, no appeal was filed, and it became final.  
We note that a final rating determination is not subject to 
revision upon the same factual basis.  38 U.S.C.A. § 7104 
(West 1991), 38 C.F.R. § 20.1100 (1999).  Under pertinent law 
and regulations, as interpreted by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (the Court), the 
Board may reopen and review a claim which has been previously 
denied only if new and material evidence is submitted by or 
on behalf of the claimant.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999); Manio v. Derwinski, 1 Vet.App. 
140 (1991).  The credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet.App. 510, 513 (1992).

The Court has held that the provisions of 38 U.S.C.A. § 5108 
(West 1991) require a review of all evidence submitted by the 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and adjudicated on 
the merits.  Glynn v. Brown, 6 Vet.App. 523, 529 (1994); see 
also Evans v. Brown, 9 Vet.App. 273, 285 (1996).

According to 38 C.F.R. § 3.156(a) (1999),

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

While this appeal was pending, the United States Court of 
Appeals for the Federal Circuit rendered its decision in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
Federal Circuit changed the law as it pertains to the 
submission of new and material evidence and offered guidance 
as to how the Court should review such determinations made by 
the Board.  First, the Federal Circuit invalidated the test 
adopted by the Court in Colvin v. Derwinski, i.e., that 
evidence was new and material sufficiently to reopen a claim 
if the evidence, when considered with the other evidence, 
would raise a reasonable possibility of changing the outcome. 
1 Vet.App. 171, 174 (1991).  The Federal Circuit proceeded to 
adopt the standard set forth in 38 C.F.R. § 3.156(a) (1997) 
as the appropriate standard for determining whether new and 
material evidence had been submitted.  Second, as a result of 
Hodge and the Federal Circuit's recitation that the 
determination of whether new evidence is sufficiently 
material is a "fact-specific determination," "a deferential 
standard of review of these decisions under 38 U.S.C. § 
7261(a) becomes the proper one."  Fossie v. West, 12 Vet.App. 
1 (1998).  Hodge provides for a reopening standard which 
calls for judgments as to whether new evidence (1) bears 
directly or substantially on the specific matter, and (2) is 
so significant that it must be considered to fairly decide 
the merits of the claim.

In this case, VARO considered in its April 1957 decision the 
veteran's service medical records.  These records were 
essentially negative for any eye complaints or findings.  
Although the appellant reported photophobia on service 
discharge examination, there was no eye or vision defect or 
diagnosis noted on that examination report.  Service 
connection was denied because photophobia was not a disease 
or disability of the eyes, but rather a developmental or 
constitutional disorder.

Evidence submitted since VARO's April 1957 adverse decision, 
and in the claims folder on the date of the veteran's death, 
includes the following:  Private ophthalmology notes dated 
March 1966 to November 1974, VA treatment records dated 
February 1984 through January 1988, a VA hospital discharge 
summary for the period of June to August 1984, a VA operation 
report dated September 1984, report of VA eye examination 
dated July 1988, report of VA neurological examination dated 
July 1988, and report of VA examination dated September 1988, 
along with duplicate copies of VA rating decisions.

In essence, the recent evidentiary submissions show that the 
veteran developed diplopia and left optic neuritis secondary 
to multiple sclerosis.

Having reviewed the recent evidentiary submissions, the Board 
finds that they are new, since they were not considered 
during the July 1957 adjudication of the claim, and material, 
since they show the presence of eye disabilities.  
Accordingly, the claim is reopened.

Upon reopening the claim, a determination must then be made 
as to whether, based upon all the evidence, and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991).  If the claim is well 
grounded, the claim may then be evaluated on the merits after 
ensuring that the duty to assist pursuant to 38 U.S.C.A. 
5107(b) (West 1991) has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1999).

To establish that the claim is well grounded, there must be 
competent evidence of a current disability; a disease or 
injury which was incurred in service, and a nexus between the 
disease or injury and the current disability.  Epps v. Gober, 
126 F.3d 1464, 1469 (Fed.Cir. 1997).  Alternatively, the 
nexus between service and the current disability can be 
satisfied by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  The kind of 
evidence needed to make a claim well grounded depends upon 
the type of issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, competent lay evidence may be sufficient.  However, 
where the claim involves issues of medical fact, such as 
medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit, supra. at 93.

In this case, the medical evidence of record shows that the 
veteran had a history of optic neuritis in 1965, from which 
he partially recovered, and that he was diagnosed with 
multiple sclerosis in 1984 during hospitalization for 
transverse myelitis.  VA eye examination in July 1988 shows 
an impression of multiple sclerosis, optic atrophy of the 
left eye, and monocular diplopia.  On VA neurological 
examination in July 1988, left optic neuritis secondary to 
multiple sclerosis was diagnosed.

The Board finds that the claim for service connection for an 
eye condition, diagnosed as optic neuritis and diplopia, is 
not well grounded because this condition was not shown in 
service and competent medical evidence has not been presented 
showing a nexus between the onset of the post service eye 
disorders, i.e. optic neuritis and diplopia, and the 
veteran's period of service. 
Furthermore, the Board notes that the veteran was diagnosed 
with multiple sclerosis many years after service, and that 
optic neuritis was diagnosed as secondary to multiple 
sclerosis.  As such, the Board has considered whether 
multiple sclerosis is shown within the requisite 7-year 
presumptive period following the veteran's discharge from 
service to warrant application of the presumptive provisions.  
38 C.F.R. §§ 3.307, 3.309 (1999).  However, multiple 
sclerosis was not diagnosed within the applicable presumptive 
period, based on a review of the records in the claims folder 
on the date of the veteran's death.  Therefore, the 
presumptive provisions for service connection do not apply.

Accordingly, in view of the above, the Board finds that the 
reopened claim is not well grounded.

We note that this decision is predicated on a legal basis 
different from that used by VARO.  As such, the Board has 
considered whether the appellant has been given adequate 
notice and opportunity to respond and, if not, whether the 
she will be prejudiced thereby.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). However, the Board concludes that the 
appellant has not been prejudiced by the decision herein 
because the Board has considered the same law and regulations 
as an initial matter, and because the threshold evidentiary 
requirements of a well grounded claim under the standards set 
forth in Epps, supra., have not been met.  Therefore, the 
result is the same.



ORDER

To the extent of the finding that new and material evidence 
has been submitted to reopen the claim for service connection 
for an eye condition, on an accrued benefits basis, the 
appeal is resolved in the appellant's favor.

Service connection for an eye condition, diagnosed as left 
optic neuritis and diplopia, is denied, on an accrued 
benefits basis.




		
	C.P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

